                  Case 5:18-cr-00258-EJD Document 811 Filed 06/02/21 Page 1 of 3




 1 JOHN D. CLINE (CA State Bar No. 237759)
   50 California Street, Suite 1500
 2 San Francisco, CA 94111
   Telephone: (415) 662-2260 │Facsimile: (415) 662-2263
 3 Email: cline@johndclinelaw.com

 4 KEVIN M. DOWNEY (Admitted Pro Hac Vice)
   LANCE A. WADE (Admitted Pro Hac Vice)
 5 AMY MASON SAHARIA (Admitted Pro Hac Vice)
   KATHERINE TREFZ (CA State Bar No. 262770)
 6 WILLIAMS & CONNOLLY LLP
   725 Twelfth Street, NW
 7 Washington, DC 20005
   Telephone: (202) 434-5000 │Facsimile: (202) 434-5029
 8 Email: KDowney@wc.com; LWade@wc.com; ASaharia@wc.com; KTrefz@wc.com

 9 Attorneys for Defendant ELIZABETH A. HOLMES

10

11                                     UNITED STATES DISTRICT COURT

12                                   NORTHERN DISTRICT OF CALIFORNIA

13                                              SAN JOSE DIVISION

14
     UNITED STATES OF AMERICA,                          )   Case No. CR-18-00258-EJD
15                                                      )
             Plaintiff,                                 )   DECLARATION OF LANCE WADE IN
16                                                      )   SUPPORT OF MOTION TO SUPPRESS
        v.                                              )   EVIDENCE OF CUSTOMER COMPLAINTS
17                                                      )   AND TESTING RESULTS AS WELL AS
     ELIZABETH HOLMES and                               )   FINDINGS OF CMS REPORT
18   RAMESH “SUNNY” BALWANI,                            )
                                                        )   Hon. Edward J. Davila
19           Defendants.                                )
                                                        )
20                                                      )

21

22           I, LANCE WADE, declare as follows:

23           1.       I represent Defendant Elizabeth Holmes and have been admitted to practice pro hac vice

24 in the above-captioned matter.

25           2.       Attached to this declaration are the following exhibits.

26                    a. Exhibit 1 is a true and correct copy of a May 25, 2021 letter from Lance Wade to the

27

28 DECLARATION OF LANCE WADE IN SUPPORT OF MS. HOLMES’ MOTION TO SUPPRESS
   CR-18-00258 EJD
                                      1
         Case 5:18-cr-00258-EJD Document 811 Filed 06/02/21 Page 2 of 3




 1              government.

 2           b. Exhibit 2 is a true and correct copy of emails between Lance Wade and Robert S.

 3              Leach, Assistant United States Attorney, between November 2020 and February

 4              2021. The names of certain attorneys have been redacted.

 5           c. Exhibit 3 is a true and correct copy of a December 4, 2020 letter from Robert S.

 6              Leach, Assistant United States Attorney, to Lance Wade. The names of witnesses

 7              have been redacted.

 8           d. Exhibit 4 is a true and correct copy of a November 18, 2020 letter from Lance Wade

 9              to the government.

10           e. Exhibit 5 is a true and correct copy of emails between Lance Wade and Robert S.

11              Leach, Assistant United States Attorney, between August 2020 and October 2020.

12           f. Exhibit 6 is a true and correct copy of an August 21, 2020 letter from Robert S.

13              Leach, Assistant United States Attorney, to Lance Wade.

14           g. Exhibit 7 is a true and correct copy of an August 4, 2020 letter from Lance Wade to

15              Robert S. Leach, Assistant United States Attorney. The name of one government

16              attorney has been redacted.

17           h. Exhibit 8 is a true and correct copy of a July 23, 2020 letter from Robert S. Leach,

18              Assistant United States Attorney, to Katherine Trefz. The names of witnesses have

19              been redacted.

20           i. Exhibit 9 is a true and correct copy of a July 7, 2020 letter from Katherine Trefz to

21              the government. The names of witnesses have been redacted.

22

23

24

25

26

27

28 DECLARATION OF LANCE WADE IN SUPPORT OF MS. HOLMES’ MOTION TO SUPPRESS
   CR-18-00258 EJD
                                      2
             Case 5:18-cr-00258-EJD Document 811 Filed 06/02/21 Page 3 of 3




 1

 2         I declare under penalty of perjury under the laws of the United States that the foregoing is true

 3 and correct to the best of my knowledge.

 4         Executed this 2nd day of June, 2021 in Bethesda, Maryland.

 5

 6

 7                                                       Lance Wade
                                                         Attorney for Elizabeth Holmes
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28 DECLARATION OF LANCE WADE IN SUPPORT OF MS. HOLMES’ MOTION TO SUPPRESS
   CR-18-00258 EJD
                                      3
